GRIER, Circuit Justice.
This practice of putting in new pleas at the moment of trial, which we derive from the state courts, is a very vexatious one; and we are not disposed at all to encourage it here. The practice puts it in a defendant’s power to put off the suit almost as often as it is brought to' trial; for if the new pleas are artfully drawn (as' they may be on purpose), and suddenly sprung upon the counsel, he may naturally not wish to reply to them on the spot. Even in the state, while I presided in a judicial district there, though I could not, under the state law, prevent a party from putting in new pleas, I have generally done whatever I fairly could to discourage it beyond the strict requirements of the act. But in this court we are under no obligation to allow pleas to be thus put in. It is a privilege which the court may permit in its discretion.. In the state courts it is different. “The defendant," says the state act, act of March 21st, 1806, may “alter his plea or de-fence on or before the trial, * * * and if by such alteration or amendment the adverse party is taken by surprise, the trial shall be postponed until the next court.” The defendant must, in this court, shew something which addresses itself to our conscience; and even then we should probably continue the cause only on terms; as, for example, the payment of costs of the term.